Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 4/20/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

5.	The abstract of the disclosure is objected to because:

The opening sentence “Systems, methods, and computer-readable media are disclosed” is improper.
            Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:
Claim 9 Line 6 recites, “an alarm indicating that that the deviation” should read “an alarm indicating that 
Appropriate correction is required.

Claim 19 Line 6 recites, “an alarm indicating that that the deviation” should read “an alarm indicating that 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by GOPALAKRISHNAN et al. (Hereinafter “GOPALAKRISHNAN”) in the Patent Publication Number EP 3748811 A1.

Regarding claim 1, GOPALAKRISHNAN teaches, a system (field of protection and control of electrical equipment by an intelligent electronic device (IED) and more particularly to a method for configuring an IED (Page 1 Column1 line 1-2) comprising: 
a monitor device in communication with a switchgear
the method comprising: receiving measured electrical signals, and configuration parameters from the IED; determining a first performance parameter for the virtual application function; adapting the virtual model by updating functional parameters of the virtual application function; determining a second performance parameter for the virtual application function using the adapted virtual model; comparing the difference between the first performance parameter and the second performance parameter to determine an improvement in the virtual model with a threshold; transmitting the functional parameters to configure the application function of the IED based on the difference between the first performance parameter and the second performance parameter; Abstract; Figure 5 shows the method 500 for configuring an IED that is connected in an electrical network for protection and control of an electrical equipment; Paragraph [0071] Line 1-3); and 
a protection relay [IED] in communication with the monitor device and configured to, using a processor (The protection and control is performed by analysis of measured electrical signal with the application function comprised in the IED; Paragraph [0071] Line 3-6; A trip signal is generated to operate a circuit breaker connected in series with the electrical equipment for this purpose. The IED is communicatively connected to a virtual model hosted on a computing system, the virtual model configured as a digital twin of the IED; Paragraph [0071] Line 6-10); 
capture, during a baseline mode, a first set of data associated with the protection relay (At step 510 for training the virtual application/adaptive function a plurality of measured electrical signals, and configuration parameters associated with measured electrical signals, the application function and status of equipment from the IED are being received by the computing system hosting the virtual model; Paragraph [0072] Line 1-6; At step 520 a first performance parameter for the virtual application function is determined using the virtual model. The first parameter is determined for a virtual application function by running the virtual application function. At step 530 the virtual model adapts itself based on the received configuration parameters and measured signals by updating configurations or functional parameters of the virtual application function. The configurations or functional parameters of the application function can be co-efficients of mathematical functions used in the application function; Paragraph [0073] Line 1-11); 
detect that a switchgear operation event has occurred (At step 530 the virtual model adapts itself based on the received configuration parameters and measured signals by updating configurations or functional parameters of the virtual application function. The configurations or functional parameters of the application function can be co-efficients of mathematical functions used in the application function. Paragraph [0073] Line 6-12); 
send, based on the detection of the switchgear operation event has occurred (A) (This is the process of training and learning where the training module captures the values of measured current or voltage or other configuration parameters and labels the data; Paragraph [0074] Line 1-4), 
an instruction to the monitor device to provide a second set of data related to input parameters of the monitor device and a third set of data relating to output parameters of the monitor device (At step 540, a second performance parameter is determined for the virtual application function using the adapted virtual model. The application function listens to these labelled data and implements ML algorithms for performance enhancement and the second performance parameters are determined using the adapted virtual model; Paragraph [0075] Line 1-7; At step 550, a comparison is performed between the determined first performance parameter and second performance parameter with a preset performance threshold to determine any improvement in the performance parameters in terms of accuracy, time to operate etc; paragraph [0076] Line 1-6); 
generate a data correlation model using the first set of data and the third set of data; determine an operational baseline for the switchgear based on the data correlation model; transition, after a threshold number of data samples have been captured, to a monitoring mode (At step 560, the functional parameters or configurations of the virtual application function is transmitted to the physical device or IED if an improvement is determined. A significant difference between the first performance parameter and second performance parameter needs to be reached for transmission of the configurations to the physical device. For example, the preset performance threshold can be a 10 percent improvement. If the improvement is lesser, the training is continued till the threshold is achieved; Paragraph [0077] Line 1-10); 
determine an estimated output of the switchgear associated with the output parameters based on the data correlation model (The Digital Twin implemented on edge device is also provided with a training engine that constitutes of a training module. The training module trains also on live data. The data is now labelled / classified at the digital twin (using approaches like SVM). In another instance, the data is used to prepare a Naive Bayes classification leading to preparation of Probability and Likelihood tables preparing itself for Bayesian Belief Network approach; Paragraph [0078] Line 1-4; labeled data is the output); 
measure an actual output of the switchgear associated with the output parameters; compare the estimated output of the switchgear associated with the output parameters to the actual output of the switchgear associated with the output parameters; determine that a deviation between the estimated output of the switchgear associated with the output parameters to the actual output of the switchgear associated with the output parameters is greater than a threshold amount (In another instance, the data is used to prepare a Naive Bayes classification leading to preparation of Probability and Likelihood tables preparing itself for Bayesian Belief Network approach. The Digital Twin implemented on the Cloud is also provided with a training and optimization engine., The cloud is provided with capability to work on datasets across many different devices. The functions which are identified for learning are defined in configuration of Training module. The Data used for training include combination of non-operation data including disturbance files which hold samples captured during faults, captured during normal operation and alarms and events or operational data like Circuit Breaker position; Paragraph [0078] Line 5-14); and 
generate a warning that the deviation is greater than the threshold amount, wherein the warning precedes a control action by the protection relay (The Data used for training include combination of non-operation data including disturbance files which hold samples captured during faults, captured during normal operation and alarms and events or operational data like Circuit Breaker position; Paragraph [0078] Line 13-17; alarm is used for giving warning)


Regarding claim 2, GOPALAKRISHNAN teaches, a system, wherein 
the first set of data comprises protection function data, peak fault current, peak voltage, duration of fault, arcing current or energy within the relay, partial discharge (PD) level, temperature, humidity, operating time of the relay, and an age of the relay (That is, the pre-existing installations have a rich repositories of configuration parameters (operational and non-operation data) gathered over the lifecycle of the installation. Major part of operational data captured includes data of real-time status for example like CB Open/Close status, Line Current, Bus Voltage, Transformer Loading data, etc., The non-operational data includes Events and Alarms, Disturbance and fluctuation Records, CB lubrication and contact wear data, maintenance related data, etc. The non-operational data are not yet optimally and productively used. Non operational data is used for post event analysis of failures, while there is a huge value of using this data for improving the algorithms in protection and control; Paragraph [0007] Line 3-16).

Regarding claim 3, GOPALAKRISHNAN teaches, a system, wherein 
the input parameters comprise peak fault current, duration of fault, arcing energy, humidity, and duration of arc (That is, the pre-existing installations have a rich repositories of configuration parameters (operational and non-operation data) gathered over the lifecycle of the installation. Major part of operational data captured includes data of real-time status for example like CB Open/Close status, Line Current, Bus Voltage, Transformer Loading data, etc., The non-operational data includes Events and Alarms, Disturbance and fluctuation Records, CB lubrication and contact wear data, maintenance related data, etc. The non-operational data are not yet optimally and productively used. Non operational data is used for post event analysis of failures, while there is a huge value of using this data for improving the algorithms in protection and control; Paragraph [0007] Line 3-16).


Regarding claim 4, GOPALAKRISHNAN teaches a system, wherein 
the output parameters comprise switchgear operating duration, partial discharge (PD) level and rise, and temperature rise over set value (That is, the pre-existing installations have a rich repositories of configuration parameters (operational and non-operation data) gathered over the lifecycle of the installation. Major part of operational data captured includes data of real-time status for example like CB Open/Close status, Line Current, Bus Voltage, Transformer Loading data, etc., The non-operational data includes Events and Alarms, Disturbance and fluctuation Records, CB lubrication and contact wear data, maintenance related data, etc. The non-operational data are not yet optimally and productively used. Non operational data is used for post event analysis of failures, while there is a huge value of using this data for improving the algorithms in protection and control; Paragraph [0007] Line 3-16).


Regarding claim 5, GOPALAKRISHNAN teaches, wherein 
the processor is further configured to periodically determine a first breaker health index based on a measured partial discharge (PD) level rise, a threshold PD level rise, a measured temperature rise over set value, and a threshold temperature rise over set value (Once the calibration and validation is complete, various device configurations and data generated on the physical device can be communicated to the digital twin for various services such as modelling, analysis, health prediction, process optimization, etc.; Paragraph [0070] Line 1-5; the processor is further configured to periodically determine a first breaker health index).

Regarding claim 6, GOPALAKRISHNAN teaches a system, wherein 
the processor is further configured to determine, upon a trip event, a second breaker health index based on a measured breaker operation time, a threshold breaker operation time, a measured partial discharge (PD) level rise, a threshold PD level rise, a measured temperature rise over set value, and a threshold temperature rise over set value (Once the calibration and validation is complete, various device configurations and data generated on the physical device can be communicated to the digital twin for various services such as modelling, analysis, health prediction, process optimization, etc.; Paragraph [0070] Line 1-5; the processor is further configured to periodically determine a second breaker health index).


Regarding claim 7, GOPALAKRISHNAN teaches a system, wherein 
the processor is further configured to determine, upon a trip event, a breaker deterioration index based on a difference between an estimated breaker operational time and a threshold breaker operational time and a difference between a measured breaker operational time and the threshold breaker operational time, a difference between an estimated partial discharge (PD) level rise and a threshold PD level rise and a difference between a measured PD level rise and the threshold PD level rise, and a difference between an estimated temperature rise over set value and a threshold temperature rise over set value, and a difference between a measured temperature rise over set value and the threshold temperature rise over set value (Figures 4b and 4c show another set of training data for the case of a circuit breaker monitoring. The status of the circuit breaker (CB) is indicated with the CB_OPEN_POS, CB_CLOSE_POS, CB_INV_POS that represents for the CB being in open, intermediate and closed position respectively. It provides a Naive Bayes Classification and Likelihood Table for indication/status of the CB Open position (H) and Close (D) position. and also produces Alarms on Monitoring; Paragraph [0063] Line 1-9).

Regarding claim 9, GOPALAKRISHNAN teaches a method, wherein the processor is further configured to:
	determine that a deviation between the estimated output of the switchgear associated with the output parameters to the actual output of the switchgear associated with the output parameters is greater than a second threshold amount, wherein the second threshold amount is greater than the threshold amount (The training data, such as the ones represented in Figures 4a, 4b, and 4c, is first executed on the digital twin that is implemented on the edge or/and the cloud. Results of the execution are then compared with the performance of those functional aspects of the physical device. The performance comparison could constitute of various performance parameters or metrics in terms of faster execution, time to operate, prediction capability with the existing functions. The Configuration Manager is responsible for application configuration and mapping. Application configuration could consist of such processes as identifying the precedence order of the application function module execution, identifying functions that could be adaptive, synchronizing the temporal characteristics of either synchronous or asynchronous data transfer between different application etc. The mapping can consist of identifying which adaptive functions are implemented with which learning paradigm. For example, classification tasks could be performed by deep learning / neural network models, Bayes-Classifiers, logistic regression, and support-vector-machines (SVMs). Each of these have a variety of parameters that can be further tweaked to generate different ML models.; Paragraph [0064] Line 1-23); and 
initiate an alarm indicating that that the deviation is greater than the second threshold amount (Figures 4b and 4c show another set of training data for the case of a circuit breaker monitoring. The status of the circuit breaker (CB) is indicated with the CB_OPEN_POS, CB_CLOSE_POS, CB_INV_POS that represents for the CB being in open, intermediate and closed position respectively. It provides a Naive Bayes Classification and Likelihood Table for indication/status of the CB Open position (H) and Close (D) position. and also produces Alarms on Monitoring; Paragraph [0063] Line 1-9).

Regarding claim 10, GOPALAKRISHNAN teaches a system, wherein
 a switchgear operation event includes at least one of: a type of fault, a fault duration, total switchgear operations, an average open time, and average close time, a fail to open/close alarm, an arc time for an individual phase, an arc energy for an individual phase, a spring charge time, an alarm counter for relay operation, a PD level, a temperature, or a humidity level (Figures 4b and 4c show another set of training data for the case of a circuit breaker monitoring. The status of the circuit breaker (CB) is indicated with the CB_OPEN_POS, CB_CLOSE_POS, CB_INV_POS that represents for the CB being in open, intermediate and closed position respectively. It provides a Naive Bayes Classification and Likelihood Table for indication/status of the CB Open position (H) and Close (D) position. and also produces Alarms on Monitoring; Paragraph [0063] Line 1-9).

Regarding claim 11, GOPALAKRISHNAN teaches, a method (field of protection and control of electrical equipment by an intelligent electronic device (IED) and more particularly to a method for configuring an IED (Page 1 Column1 line 1-2; the method comprising: receiving measured electrical signals, and configuration parameters from the IED; determining a first performance parameter for the virtual application function; adapting the virtual model by updating functional parameters of the virtual application function; determining a second performance parameter for the virtual application function using the adapted virtual model; comparing the difference between the first performance parameter and the second performance parameter to determine an improvement in the virtual model with a threshold; transmitting the functional parameters to configure the application function of the IED based on the difference between the first performance parameter and the second performance parameter; Abstract; Figure 5 shows the method 500 for configuring an IED that is connected in an electrical network for protection and control of an electrical equipment; Paragraph [0071] Line 1-3); and 
capturing, during a baseline mode, a first set of data associated with the protection relay (At step 510 for training the virtual application/adaptive function a plurality of measured electrical signals, and configuration parameters associated with measured electrical signals, the application function and status of equipment from the IED are being received by the computing system hosting the virtual model; Paragraph [0072] Line 1-6; At step 520 a first performance parameter for the virtual application function is determined using the virtual model. The first parameter is determined for a virtual application function by running the virtual application function. At step 530 the virtual model adapts itself based on the received configuration parameters and measured signals by updating configurations or functional parameters of the virtual application function. The configurations or functional parameters of the application function can be co-efficients of mathematical functions used in the application function; Paragraph [0073] Line 1-11); 
detecting that a switchgear operation event has occurred (At step 530 the virtual model adapts itself based on the received configuration parameters and measured signals by updating configurations or functional parameters of the virtual application function. The configurations or functional parameters of the application function can be co-efficients of mathematical functions used in the application function. Paragraph [0073] Line 6-12); 
sending, based on the detection of the switchgear operation event has occurred (A) (This is the process of training and learning where the training module captures the values of measured current or voltage or other configuration parameters and labels the data; Paragraph [0074] Line 1-4), 
an instruction to the monitor device to provide a second set of data related to input parameters of the monitor device and a third set of data relating to output parameters of the monitor device (At step 540, a second performance parameter is determined for the virtual application function using the adapted virtual model. The application function listens to these labelled data and implements ML algorithms for performance enhancement and the second performance parameters are determined using the adapted virtual model; Paragraph [0075] Line 1-7; At step 550, a comparison is performed between the determined first performance parameter and second performance parameter with a preset performance threshold to determine any improvement in the performance parameters in terms of accuracy, time to operate etc; paragraph [0076] Line 1-6); 
generating a data correlation model using the first set of data and the third set of data; determine an operational baseline for the switchgear based on the data correlation model; transition, after a threshold number of data samples have been captured, to a monitoring mode (At step 560, the functional parameters or configurations of the virtual application function is transmitted to the physical device or IED if an improvement is determined. A significant difference between the first performance parameter and second performance parameter needs to be reached for transmission of the configurations to the physical device. For example, the preset performance threshold can be a 10 percent improvement. If the improvement is lesser, the training is continued till the threshold is achieved; Paragraph [0077] Line 1-10); 
determining an estimated output of the switchgear associated with the output parameters based on the data correlation model (The Digital Twin implemented on edge device is also provided with a training engine that constitutes of a training module. The training module trains also on live data. The data is now labelled / classified at the digital twin (using approaches like SVM). In another instance, the data is used to prepare a Naive Bayes classification leading to preparation of Probability and Likelihood tables preparing itself for Bayesian Belief Network approach; Paragraph [0078] Line 1-4; labeled data is the output); 
measuring an actual output of the switchgear associated with the output parameters; comparing the estimated output of the switchgear associated with the output parameters to the actual output of the switchgear associated with the output parameters; determining that a deviation between the estimated output of the switchgear associated with the output parameters to the actual output of the switchgear associated with the output parameters is greater than a threshold amount (In another instance, the data is used to prepare a Naive Bayes classification leading to preparation of Probability and Likelihood tables preparing itself for Bayesian Belief Network approach. The Digital Twin implemented on the Cloud is also provided with a training and optimization engine., The cloud is provided with capability to work on datasets across many different devices. The functions which are identified for learning are defined in configuration of Training module. The Data used for training include combination of non-operation data including disturbance files which hold samples captured during faults, captured during normal operation and alarms and events or operational data like Circuit Breaker position; Paragraph [0078] Line 5-14); and 
generating a warning that the deviation is greater than the threshold amount, wherein the warning precedes a control action by the protection relay (The Data used for training include combination of non-operation data including disturbance files which hold samples captured during faults, captured during normal operation and alarms and events or operational data like Circuit Breaker position; Paragraph [0078] Line 13-17; alarm is used for giving warning)


Regarding claim 12, GOPALAKRISHNAN teaches, a method, wherein 
the first set of data comprises protection function data, peak fault current, peak voltage, duration of fault, arcing current or energy within the relay, partial discharge (PD) level, temperature, humidity, operating time of the relay, and an age of the relay (That is, the pre-existing installations have a rich repositories of configuration parameters (operational and non-operation data) gathered over the lifecycle of the installation. Major part of operational data captured includes data of real-time status for example like CB Open/Close status, Line Current, Bus Voltage, Transformer Loading data, etc., The non-operational data includes Events and Alarms, Disturbance and fluctuation Records, CB lubrication and contact wear data, maintenance related data, etc. The non-operational data are not yet optimally and productively used. Non operational data is used for post event analysis of failures, while there is a huge value of using this data for improving the algorithms in protection and control; Paragraph [0007] Line 3-16).
Regarding claim 13, GOPALAKRISHNAN teaches, a method, wherein 
the input parameters comprise peak fault current, duration of fault, arcing energy, humidity, and duration of arc (That is, the pre-existing installations have a rich repositories of configuration parameters (operational and non-operation data) gathered over the lifecycle of the installation. Major part of operational data captured includes data of real-time status for example like CB Open/Close status, Line Current, Bus Voltage, Transformer Loading data, etc., The non-operational data includes Events and Alarms, Disturbance and fluctuation Records, CB lubrication and contact wear data, maintenance related data, etc. The non-operational data are not yet optimally and productively used. Non operational data is used for post event analysis of failures, while there is a huge value of using this data for improving the algorithms in protection and control; Paragraph [0007] Line 3-16).

Regarding claim 14, GOPALAKRISHNAN teaches a method, wherein 
the output parameters comprise switchgear operating duration, partial discharge (PD) level and rise, and temperature rise over set value (That is, the pre-existing installations have a rich repositories of configuration parameters (operational and non-operation data) gathered over the lifecycle of the installation. Major part of operational data captured includes data of real-time status for example like CB Open/Close status, Line Current, Bus Voltage, Transformer Loading data, etc., The non-operational data includes Events and Alarms, Disturbance and fluctuation Records, CB lubrication and contact wear data, maintenance related data, etc. The non-operational data are not yet optimally and productively used. Non operational data is used for post event analysis of failures, while there is a huge value of using this data for improving the algorithms in protection and control; Paragraph [0007] Line 3-16).
Regarding claim 15, GOPALAKRISHNAN teaches a method, 
further comprising periodically determine a first breaker health index based on a measured partial discharge (PD) level rise, a threshold PD level rise, a measured temperature rise over set value, and a threshold temperature rise over set value (Once the calibration and validation is complete, various device configurations and data generated on the physical device can be communicated to the digital twin for various services such as modelling, analysis, health prediction, process optimization, etc.; Paragraph [0070] Line 1-5; the processor is further configured to periodically determine a first breaker health index).

Regarding claim 16, GOPALAKRISHNAN teaches a method, wherein 
further comprising determining, upon a trip event, a second breaker health index based on a measured breaker operation time, a threshold breaker operation time, a measured partial discharge (PD) level rise, a threshold PD level rise, a measured temperature rise over set value, and a threshold temperature rise over set value (Once the calibration and validation is complete, various device configurations and data generated on the physical device can be communicated to the digital twin for various services such as modelling, analysis, health prediction, process optimization, etc.; Paragraph [0070] Line 1-5; the processor is further configured to periodically determine a second breaker health index).

Regarding claim 17, GOPALAKRISHNAN teaches a method, wherein 
further comprising  determining, upon a trip event, a breaker deterioration index based on a difference between an estimated breaker operational time and a threshold breaker operational time and a difference between a measured breaker operational time and the threshold breaker operational time, a difference between an estimated partial discharge (PD) level rise and a threshold PD level rise and a difference between a measured PD level rise and the threshold PD level rise, and a difference between an estimated temperature rise over set value and a threshold temperature rise over set value, and a difference between a measured temperature rise over set value and the threshold temperature rise over set value (Figures 4b and 4c show another set of training data for the case of a circuit breaker monitoring. The status of the circuit breaker (CB) is indicated with the CB_OPEN_POS, CB_CLOSE_POS, CB_INV_POS that represents for the CB being in open, intermediate and closed position respectively. It provides a Naive Bayes Classification and Likelihood Table for indication/status of the CB Open position (H) and Close (D) position. and also produces Alarms on Monitoring; Paragraph [0063] Line 1-9).

Regarding claim 19, GOPALAKRISHNAN teaches a method, wherein the processor is further configured to:
	determining that a deviation between the estimated output of the switchgear associated with the output parameters to the actual output of the switchgear associated with the output parameters is greater than a second threshold amount, wherein the second threshold amount is greater than the threshold amount (The training data, such as the ones represented in Figures 4a, 4b, and 4c, is first executed on the digital twin that is implemented on the edge or/and the cloud. Results of the execution are then compared with the performance of those functional aspects of the physical device. The performance comparison could constitute of various performance parameters or metrics in terms of faster execution, time to operate, prediction capability with the existing functions. The Configuration Manager is responsible for application configuration and mapping. Application configuration could consist of such processes as identifying the precedence order of the application function module execution, identifying functions that could be adaptive, synchronizing the temporal characteristics of either synchronous or asynchronous data transfer between different application etc. The mapping can consist of identifying which adaptive functions are implemented with which learning paradigm. For example, classification tasks could be performed by deep learning / neural network models, Bayes-Classifiers, logistic regression, and support-vector-machines (SVMs). Each of these have a variety of parameters that can be further tweaked to generate different ML models.; Paragraph [0064] Line 1-23); and 
; and 
initiating an alarm indicating that that the deviation is greater than the second threshold amount (Figures 4b and 4c show another set of training data for the case of a circuit breaker monitoring. The status of the circuit breaker (CB) is indicated with the CB_OPEN_POS, CB_CLOSE_POS, CB_INV_POS that represents for the CB being in open, intermediate and closed position respectively. It provides a Naive Bayes Classification and Likelihood Table for indication/status of the CB Open position (H) and Close (D) position. and also produces Alarms on Monitoring; Paragraph [0063] Line 1-9).
.
.
Regarding claim 20, GOPALAKRISHNAN teaches a method, wherein
 a switchgear operation event includes at least one of: a type of fault, a fault duration, total switchgear operations, an average open time, and average close time, a fail to open/close alarm, an arc time for an individual phase, an arc energy for an individual phase, a spring charge time, an alarm counter for relay operation, a PD level, a temperature, or a humidity level (Figures 4b and 4c show another set of training data for the case of a circuit breaker monitoring. The status of the circuit breaker (CB) is indicated with the CB_OPEN_POS, CB_CLOSE_POS, CB_INV_POS that represents for the CB being in open, intermediate and closed position respectively. It provides a Naive Bayes Classification and Likelihood Table for indication/status of the CB Open position (H) and Close (D) position. and also produces Alarms on Monitoring; Paragraph [0063] Line 1-9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over GOPALAKRISHNAN ‘811 A1 in view of Sun et al. (Hereinafter “Sun”) in the US Patent Number US 4972290 A.

Regarding claim 8, GOPALAKRISHNAN fails to teach a system, wherein the relay is configured to communicate with the monitor device in a peer-to-peer or master and slave configuration.
Sun teaches apparatus for monitoring and controlling the operation of these analog protective relays either alone or simultaneously with digital relays (Column 1 Line 13-15), wherein 
the relay is configured to communicate with the monitor device in a peer-to-peer or master and slave configuration (The monitoring and control system includes slave stations associated with the analog protective relays. The slave stations have digital computers programmed to store changes in state of the contacts in the associated protective relays and to generate and store a time tag for each change in state of the contacts. A communications network transmits the stored changes in state of the contacts and time tags therefor to a single master station having a digital computer programmed to receive and store the changes in state and the time tags; Column 2 Line 31-41). The purpose of doing so is to monitor and control the operation of these analog protective relays either alone or simultaneously with digital relays.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify GOPALAKRISHNAN in view of Sun, because Sun teaches to include the relay to communicate with the monitor device in a peer-to-peer or master and slave configuration monitors and control the operation of these analog protective relays either alone or simultaneously with digital relays (Column 1 Line 13-15).

Regarding claim 18, GOPALAKRISHNAN fails to teach a method, wherein the relay is configured to communicate with the monitor device in a peer-to-peer or master and slave configuration.
Sun teaches apparatus for monitoring and controlling the operation of these analog protective relays either alone or simultaneously with digital relays (Column 1 Line 13-15), wherein 
the relay is configured to communicate with the monitor device in a peer-to-peer or master and slave configuration (The monitoring and control system includes slave stations associated with the analog protective relays. The slave stations have digital computers programmed to store changes in state of the contacts in the associated protective relays and to generate and store a time tag for each change in state of the contacts. A communications network transmits the stored changes in state of the contacts and time tags therefor to a single master station having a digital computer programmed to receive and store the changes in state and the time tags; Column 2 Line 31-41). The purpose of doing so is to monitor and control the operation of these analog protective relays either alone or simultaneously with digital relays.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify GOPALAKRISHNAN in view of Sun, because Sun teaches to include the relay to communicate with the monitor device in a peer-to-peer or master and slave configuration monitors and control the operation of these analog protective relays either alone or simultaneously with digital relays (Column 1 Line 13-15).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Weiher (US 20110128005 A1) discloses, “SLUGGISH CIRCUIT BREAKER DETECTION SYSTEM AND METHOD- a method of determining sluggish operation of a circuit breaker. The circuit breaker includes an actuator. The method includes providing an electronic trip unit for the circuit breaker and setting a threshold tripping duration in the electronic trip unit. A trip signal is sent to the actuator by the electronic trip unit, and the actuator trips the circuit breaker. The electronic trip unit monitors, during the tripping, at least one of a change of a level of electrical current flowing through the circuit breaker, a change of a level of voltage present at the circuit breaker, and a contact state change of a circuit breaker auxiliary contact. The electronic trip unit determines a tripping duration of the circuit breaker from a timing of the step of sending the trip signal to the actuator and a timing of the at least one of the change of the level of electrical current, the change of the level of voltage, and the contact state change of the circuit breaker auxiliary contact. The tripping duration corresponds to a length of time required for the circuit breaker to open. The electronic trip unit compares the tripping duration to the threshold tripping duration to determine a sluggish operation of the circuit breaker (Paragraph [0006])-However Weiher does not disclose using a processor: capture, during a baseline mode, a first set of data associated with the protection relay; detect that a switchgear operation event has occurred; send, based on the detection of the switchgear operation event has occurred, an instruction to the monitor device to provide a second set of data related to input parameters of the monitor device and a third set of data relating to output parameters of the monitor device; generate a data correlation model using the first set of data and the third set of data”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866